Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILD ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
The amendment filed 02/18/2022 has been entered. Claims 1, 3-6, 8-12, 14, 16-18, and 20 are pending. Claims 1, 6, and 14 have been amended. 

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
In the that remarks, the applicant argued in substance:
That: Skirpa fails to teach or suggest “capturing, by a media recorder component of the embedded program, the stream comprising merged data including the audio input and the video input”
In response to the applicant’s argument Skirpa teaches in [00137], the capture tool may be implemented as one or more of a browser capture function, a browser extension or plug-in function, or an embedded webpage capture function, in [0150]-[0152] the capture service loads a data structure that represents the current rendered page and loads fields for the data stream with items of descriptive metadata describing 
Therefore, the capture tool of Skirpa captures a content on the webpage that includes an audio and video.
That: The combination of Greenberg, Danovitz, Jones and Skirpa fails to teach or suggest “identifying, by an embedded program of a web browser executable by a processing device at a first time, a command to record content associated with a user device; accessing, by the embedded program, via the web browser executed by the user device, an audio input and a video input associated with the content; merging, by the embedded program, the audio input and the video input to generate a stream; capturing, by a media recorder component of the embedded program, the stream comprising merged data including the audio input and the video input; initiating, at a second time occurring at a predetermined periodic interval following the first time associated with the command, a first storing of a first segment of the stream in a local storage associated with the web browser, wherein the first segment comprises a first portion of the stream accruing in the media recorder component between the first time and the second time, and wherein the first segment is provided to the local storage by the media recorder component; initiating, at a third time occurring at the predetermined periodic interval following the second time, a second storing of a second segment of the stream in the local storage associated with the web browser, wherein the second segment comprises a first second portion of the stream accruing in the media recorder component between the second time and the third time, and wherein the second segment is provided to the local storage by the media recorder component.”
     In response to the applicant’s argument Greenberg teaches in [0031] receives a request via a web browser (runs on a computing device) to record one or more live 
However, Greenberg does not explicitly disclose initiating, at a second time occurring at a predetermined periodic interval following the first time associated with the command, a first storing of a first segment of the stream in a local storage associated with the web browser, wherein the first segment comprises a first portion of the stream accruing between the first time and the second time; initiating, at a third time occurring at the predetermined periodic interval following the second time, a second storing of a second segment of the stream in the local storage associated with the web browser, wherein the second segment comprises a first second portion of the stream accruing between the second time and the third time; in response to identifying a first completion of the first storing of the first segment in the local storage and prior to a second completion of the second storing of the second segment in the local storage, uploading the first segment of the stream.
However, Jones teaches in [0104], the first ten minute recording of segment S1 can be stored as a data file in memory and may be referred to as a second time increment buffer recoded file, after the first ten minute increment in segment S1 is recorded, an index is made within or associated to the 10 minute recording; Upon the second real-time recording finishing a ten minute increment S2, the second real-time recording S2 is finished, stored, and indexed or otherwise identified, the second real-time recording S2 continues to be recorded after the first ten minute increment recording S1 is stored); in [0105] and [0131] the first of the four ten minute increments S1 is 
Based on Greenberg in view of Jones it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jones to the system of Greenberg in order to improve timing usage of streaming content of Greenberg system. 
However, Greenberg in view of Jones do not explicitly disclose an embedded program of a web browser, capturing, by a media recorder component of the embedded program, the stream comprising merged data including the audio input and the video input, wherein the first segment is provided to the local storage by the media recorder component, and wherein the second segment is provided to the local storage by the media recorder component.
However, Skirpa teaches in [00137], the capture tool may be implemented as one or more of a browser capture function, a browser extension or plug-in function, or an embedded webpage capture function, in [0150]-[0152] the capture service loads a data structure that represents the current rendered page and loads fields for the data stream with items of descriptive metadata describing the location of the web content within the rendered webpage for capture and captures the content, and in [0120] a web page includes content as an information set that includes an audio and video, and in [0130] the capture tools provide a mechanism to define portions or areas of web content from a web page for capture and persistently store data.
Based on Greenberg in view of Jones and further in view of Skirpa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Skirpa to the system of Greenberg and Jones in order to improve streaming content recording capability of Greenberg and Jones system. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US 2012/0254759) hereinafter Greenberg in view of Danovitz et al (US 20160371290) hereinafter Danovitz and further in view of Jones (US 20170188097) hereinafter Jones and further in view of Skirpa et al. (US 20120010995) hereinafter Skirpa.
Regarding claim 1, Greenberg teaches a method comprising: identifying, by a processing device, a command to record content associated with a user device (i.e. receives a request via a web browser (runs on a computing device) to record one or more live events using multiple recording devices, [0031]); accessing, via the web browser executed by the user device, an audio input and a video input associated with the content (i.e. the web browser using recording devices to record the live event and to access a video and audio contents from the recording devices, [0034]); merging, the audio input and the video input to generate a stream (i.e. producing content data that includes a video and audio files, [0005]); and in response to identifying the second completion of the second storing of the second segment in the local storage (i.e. the recorded live event can then be stored as one or more content files on a computing device local to the web browser, [0023]), uploading the second segment of the 
However, Greenberg does not explicitly disclose associating the first segment with a first unique identifier, uploading the first unique identifier, associating the second segment with a second unique identifier and a file comprising the stream is generated using the first unique identifier and the second unique identifier to concatenate the first segment and the second segment.
However, Danovitz teaches associating the first segment with a first unique identifier (i.e.  generate one or more values that identify the defined segments, [0111]), uploading the first unique identifier (i.e. an uploader module of a media device may send the segment identification values, [0117]), associating the second segment with a second unique identifier (i.e. generate the segment identification value, [0112]) and a file comprising the stream is generated using the first unique identifier and the second unique identifier to concatenate the first segment and the second segment (i.e. stitching the segments together refers to combining some or all of separately stored segments into a continuous data stream that can be sent to the requesting media device, [0165]).
Based on Greenberg in view of Danovitz it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Danovitz to the system of Greenberg in order to increase content recording and uploading of efficiency Greenberg system. 
However, Greenberg in view of Danovitz do not explicitly disclose initiating, at a second time occurring at a predetermined periodic interval following the first time associated with the command, a first storing of a first segment of the stream in a local storage associated with the web browser, wherein the first segment comprises a first portion of the stream accruing between the first time and the second time; initiating, at a third time occurring at the predetermined periodic interval following the second time, a second storing of a second segment of the stream 
However, Jones teaches initiating, at a second time occurring at a predetermined periodic interval following the first time associated with the command, a first storing of a first segment of the stream in a local storage associated with the web browser (i.e. The first ten minute recording of segment S1 can be stored as a data file in memory and may be referred to as a second time increment buffer recoded file, [0104]), wherein the first segment comprises a first portion of the stream accruing between the first time and the second time (i.e. after the first ten minute increment in segment S1 is recorded, an index is made within or associated to the 10 minute recording, [0104]); initiating, at a third time occurring at the predetermined periodic interval following the second time, a second storing of a second segment of the stream in the local storage associated with the web browser (i.e. Upon the second real-time recording finishing a ten minute increment S2, the second real-time recording S2 is finished, stored, and indexed or otherwise identified, [0104]), wherein the second segment comprises a first second portion of the stream accruing between the second time and the third time (i.e. The second real-time recording S2 continues to be recorded after the first ten minute increment recording S1 is stored, [0104]); in response to identifying a first completion of the first storing of the first segment in the local storage and prior to a second completion of the second storing of the second segment in the local storage, uploading the first segment of the stream (i.e. the first of the four ten minute increments S1 is transmitted over the internet to a cloud or off-site storage mechanism, [0105] and uploaded to a cloud, [0131]).
Based on Greenberg in view of Danovitz and further in view of Jones it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
However, Greenberg in view of Danovitz and further in view of Jones do not explicitly disclose an embedded program of a web browser, capturing, by a media recorder component of the embedded program, the stream comprising merged data including the audio input and the video input, wherein the first segment is provided to the local storage by the media recorder component, and wherein the second segment is provided to the local storage by the media recorder component.
However, Skirpa teaches an embedded program of a web browser (i.e. the capture tool may be implemented as one or more of a browser capture function, a browser extension or plug-in function, or an embedded webpage capture function, [0137]), capturing, by a media recorder component of the embedded program, the stream comprising merged data including the audio input and the video input (i.e. the capture service loads a data structure that represents the current rendered page and loads fields for the data stream with items of descriptive metadata describing the location of the web content within the rendered webpage for capture and captures the content, [0150]-[0152] and a web page includes content as an information set that includes an audio and video, [0120]), wherein the first segment is provided to the local storage by the media recorder component, and wherein the second segment is provided to the local storage by the media recorder component (i.e. the capture tools provide a mechanism to define portions or areas of web content from a web page for capture and persistently store data, [0130]).
Based on Greenberg in view of Danovitz and Jones and further in view of Skirpa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Skirpa to the system of Greenberg, Danovitz, and Jons in order to improve streaming content recording capability of Greenberg and Danovitz system. 


However, Greenberg in view of Danovitz and further in view of Jones do not explicitly disclose the media recorder component.
However, Skirpa teaches the media recorder component (i.e. the capture service of the t capture tool, [0150]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Greenberg teaches the audio input and the video input comprise on-screen content of a display of the user device (i.e. a computing device to record live events and produce content files from the live events. Examples of content files include a video file, an audio file, [0004]).

Regarding claim 5, Greenberg does not explicitly disclose receiving, by the web browser, a playback stream of the file at a rate adapted based on one or more computing parameters associated with the user device. 
However, Danovitz teaches receiving, by the web browser, a playback stream of the file at a rate adapted based on one or more computing parameters associated with the user device (i.e. a request for playback of the media content item is received in a defined period of time, [0227]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



Regarding claim 8, Greenberg does not explicitly disclose the operation further comprising determining a profile associated with a receiving user device requesting playback of the stream, the profile comprises one or more computing parameters associated with the receiving user device.
However, Danovitz teaches the operation further comprising determining a profile associated with a receiving user device requesting playback of the stream (i.e. If a user associated with the first media device subsequently requests the media content item for playback, [0138]), the profile comprises one or more computing parameters associated with the receiving user device (i.e. each media device may include one or more device efficiency profiles that define, among other attributes, [0110]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Greenberg does not explicitly disclose the one or more computing parameters comprise a bandwidth associated with the receiving user device.
However, Danovitz teaches the one or more computing parameters comprise a bandwidth associated with the receiving user device (i.e. the user experience is improved by utilizing less of the bandwidth available to each media device, [0092]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


However, Greenberg does not explicitly disclose providing an embedded program to the web browser of the user device. 
However, Skirpa teaches providing an embedded program to the web browser of the user device (i.e. the capture tool may be implemented as one or more of a browser capture function, a browser extension or plug-in function, or an embedded webpage capture function, [00137]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 11, Greenberg teaches the embedded program causes the first segment to be stored in the local storage of the web browser (i.e. The recorded live event can then be stored as one or more content files on a computing device local to the web browser. The one or more content files can include multiple content files that can be stored separately, [0023]).

Regarding claim 12, Greenberg teaches the first upload occurs prior to or during the second storing of the second segment to the local storage associated with the web browser of the user device (i.e. uploads the first portion of content data from the local device to a remote resource while recording a second portion of the live event to produce a second portion of content data, [0035]).

Regarding claims 14 and 16-18, the limitations of claims 14 and 16-18 are similar to the limitations of claims 1, 6, and 8-12. Greenberg further teaches a non-transitory computer-readable storage device storing computer-executable instructions that, if executed by a 

Regarding claim 20, Greenberg does not explicitly disclose the embedded program is configured to be executed by a plurality of different web browser types.
However, Skirpa teaches the embedded program is configured to be executed by a plurality of different web browser types (i.e. the button uses standard JavaScript by which the capture request is submitted while the extension uses Chrome Extension API calls to perform an Ajax post of the capture request. In addition, specific JavaScript code is added to handle cross-browser differences, since the button code is accessible by all browsers (i.e., the button is browser agnostic), [0149]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/10/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447